DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/21/2022 have been entered.  Claims 1 and 4-20 remain pending in the application and claims 2-3 are cancelled.
Claim Objections
Claims 1, 6-13 objected to because of the following informalities:  In the claim 1 lines 13 recited “the successive location”, claim 6 lines 4 recited “the successive location”, claim 7 lines 3 recited “the successive location”, claim 11 lines 17 recited “the successive location”, claim 12 lines 3 recited “a successive location” and lines 5-7 recited “the successive location” and claim 13 lines 5 recited “the successive location” is not clear whether it refer to the first successive location or the second successive location.  However, for examining purpose examiner treat “the successive location” refer to the first successive location.  Regarding claim 1 lines 12 recited “the first location” and claim 11 lines 15-16 recited “the first location” and examiner believe it is typo error.  Examiner believe “the first location” should refer to “the first successive location”.  Regarding claims 6 and 8 depend on the cancelled claim 2 and examiner believe it is typo error.  However, for examining purpose and examiner treat claims 6 and 8 depend on claim 1.  Claim 7 depend on claim 6 and claims 9-10 depend on claim 8 therefore, claims 7 and 9-10 are objected for the same reason above.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recited the limitation “wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations.” is not clear how it is estimate the capacity of the predetermined area in response to the prediction of individuals leaving the predetermined area. However, for examining purpose, examiner treat the capacity of the predetermined area of the vehicle is same as the number of passenger occupancy of the vehicle.
Claim 9 recites the limitation "the other successive location" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 20190228358 in view of Gaikwad US 20110082714 and further in view of Sengupta et al. 20180082586.
Regarding claim 1, Ootsuka et al. teach A method, by a server, for adaptively estimating capacity of a predetermined area of a vehicle, comprising: receiving, by the server, information relating to at least one individual who is positioned at an entrance to enter the predetermined area of the vehicle (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0044]-[0045]; [0082]; [0090]; figures 1-21; In the example, the number of users 102 of the station, railway lines to be used by the users 102, and the like are estimated based on information from the automatic ticket gates 103, the monitoring camera 104, and the access points 105 as described later (par. 38). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains). The data server 111 causes the received data to be stored in a data storage section (DB) 150 of a storage unit 160a. As shown in FIG. 2A, the data storage section 150 stores information 151 indicating numbers of passengers who wait for trains, information 152 indicating numbers of passengers on trains, train position information 153, train state information 154, travel demand information 155, master information 156 indicating structures of stations and railway lines, congestion threshold range information 157, results 158 of determining increases and reductions in the numbers of trains to be operated, and updated schedule information 159. Details of the data are described later (par. 44). It is considered that types of selectable indices are the number (measured value or predicted value) of passengers who wait for a train, a passenger capacity utilization rate, and the like, which are already stored in the data server 111 and can be counted from data such as the information 151 indicating the numbers of passengers who wait for trains and the information 152 indicating the numbers of passengers on trains (par. 90).).  
Ootsuka et al. do not explicitly teach determining, by the server, if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimating, by the server, the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle, wherein estimating the capacity of the predetermined area of the vehicle comprises: retrieving, by the server, historical data relevant to the vehicle at a first successive location that is located after the location and at a second successive location that is located after the first location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predicting, by the server, a number of individuals leaving the predetermined area of the vehicle at the first and second successive locations in response to the historical data, and wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations.
Gaikwad teaches determining, by the server, if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimating, by the server, the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle (Gaikwad US 20110082714 abstract; paragraph [0009]; [0016]-[0018]; [0022]-[0029]; [0038]; [0041] figures 1-4; The detection of RFID tickets may be done either on an on-going basis during the train's route with the results being updated as passenger changes are detected as the passengers are boarding and deboarding as the train sits at a station. In some implementations the detection of RFID tickets may begin after the train pulls away from a source station, and/or may be performed either before or after every major station, or any combination of these points (par. 24).  In block 215 the RSMS (rail seat management system) verifies the vacant seats based on the final list prepared before the start of the journey, with additional information from the updated seat allocation and the information of passengers who did not board the train at the station they were supposed to board. (Some passengers may fail to board without canceling of their tickets.) The RSMS also uses information of passengers who deboard the train before their actual destination station for some reason, thus vacating their seat. As the RSMS system tracks and analyzes the seating availability, it may send the analysis report to the CRS (computerized reservation system) (par 27).).
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al. and Gaikwad by comprising the teaching of Gaikwad into the method of Ootsuka et al..  The motivation to combine these arts is to provide a number of passengers fail to board from Gaikwad reference into Ootsuka et al. reference so the system can display the available vacant seats to passengers.
The combination of Ootsuka et al. and Gaikwad do not explicitly teach wherein estimating the capacity of the predetermined area of the vehicle comprises: retrieving, by the server, historical data relevant to the vehicle at a first successive location that is located after the location and at a second successive location that is located after the first location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predicting, by the server, a number of individuals leaving the predetermined area of the vehicle at the first and second successive locations in response to the historical data, and wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations.
Sengupta et al. teach wherein estimating the capacity of the predetermined area of the vehicle comprises: retrieving, by the server, historical data relevant to the vehicle at a first successive location that is located after the location and at a second successive location that is located after the first location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predicting, by the server, a number of individuals leaving the predetermined area of the vehicle at the first and second successive locations in response to the historical data, and wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations (Sengupta et al. 20180082586 abstract; paragraph [0026]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0074]; [0087]; [0101]-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the application server 110 may be configured to determine a passenger alighting pattern at each of the plurality of stations along the route 106 of transit. In an embodiment, the application server 110 may be configured to determine the passenger alighting pattern based on the historical data. Thereafter, in an embodiment, the application server 110 may be configured to predict passenger occupancy of the vehicle 104 at the predicted arrival time instant at the second subsequent station. In an embodiment, the application server 110 may be configured to predict the passenger occupancy of the vehicle 104 at the predicted arrival time instant at the second subsequent station, based on at least the first passenger demand, the second passenger demand, and the passenger alighting pattern at the first subsequent station and the second subsequent station. In an embodiment, the application server 110 may be further configured to predict the passenger occupancy of the vehicle 104 at the predicted arrival time instant at the first subsequent station (par. 47.).  Prior to the prediction of the first travel time and the second travel time, the processor 202 may be configured to query the database server 108 for retrieving the historical data pertaining to the route 106. In an embodiment, the historical data may comprise information pertaining to the observed travel time of the vehicle 104 between the plurality of stations along the route 106, the count of passengers boarding the vehicle 104 at each of the plurality of stations, the count of passengers alighting the vehicle 104 at each of the plurality of stations, and the observed passenger demand for the vehicle 104 at each of the plurality of stations. Further, the historical data may comprise the past traffic information along the route 106 and the observed dwell time at each of the plurality of stations (par. 72).  According to the cited passages and figures, the system can predict passenger occupancy of the vehicle, the passenger demand at each station and the passenger alighting pattern at this pattern base on the historical data.  The system is also obtaining the number of passengers boarding the vehicle 104 at each station and the number of passengers alighting the vehicle 104 at each station. Since the system can provide the number of passengers boarding and the number of passengers alighting the vehicle therefore, it’s obviously to one of ordinary skill in the art to calculate the number of passenger occupancy of the vehicle at each station.).
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Ootsuka et al. and Gaikwad with Sengupta et al. by comprising the teaching of Sengupta et al. into the method of Ootsuka et al. and Gaikwad. The motivation to combine these arts is to provide a historical data from Sengupta et al. reference into Ootsuka et al. and Gaikwad reference so the system can easily predict the passenger demand at each station.
Regarding claim 5, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 1, wherein (Gaikwad US 20110082714 abstract; paragraph [0009]; [0016]-[0018]; [0022]-[0029]; [0038]; [0041] figures 1-4; A Rail Seat Management System (RSMS) 105 is included on the train 101. The RSMS 105 is configured to collect data from RFID readers in each car to ascertain the number of passengers sitting in each car. For example, data of the passengers located in railcar 107 is collected by one or more RFID readers positioned within railcar 107, and then transmitted from railcar 107 to the RSMS 105. The RSMS 105 also communicates with CRS 103 to determine the number of seats sold on any particular leg of the train's route. This allows the system to track all passengers who have boarded train 101 at a particular stop in a very short time interval, hence saving the time and efforts of in-house rail staff. In this way the system not only dynamically allocates the rail seats in an effective manner, but also ensures that there aren't any intruders, since typically most of the seats would be allocated at any given time instance. The CRS 103 and RSMS 105 implement the identification, detection, updating and mapping of RFID tickets 113 with the dynamically allocated seat numbers. The system uses one or more display screens 109 to communicate seating allocation information. The system can also be adapted to other using other types of communication in addition to, or instead of, the display screens 109. For example, seating information can be sent using personalized messages directly to passengers, for example, to passengers holding wait-listed tickets. The messages may be sent by any of several know means of communications such as messages to a passenger's cell phone containing an updated seating arrangement (par. 17). The detection of RFID tickets may be done either on an on-going basis during the train's route with the results being updated as passenger changes are detected as the passengers are boarding and deboarding as the train sits at a station. In some implementations the detection of RFID tickets may begin after the train pulls away from a source station, and/or may be performed either before or after every major station, or any combination of these points (par. 24).  In block 215 the RSMS (rail seat management system) verifies the vacant seats based on the final list prepared before the start of the journey, with additional information from the updated seat allocation and the information of passengers who did not board the train at the station they were supposed to board. (Some passengers may fail to board without canceling of their tickets.) The RSMS also uses information of passengers who deboard the train before their actual destination station for some reason, thus vacating their seat. As the RSMS system tracks and analyzes the seating availability, it may send the analysis report to the CRS (computerized reservation system) (par 27).  According to the cited passages and figures, the rail seat management system (RSMS) and computerized reservation system (CRS) in communication for determine the number of seats sold.  The RSMS system perform the analyze seat location to determine any vacant seat and update the seat status.  Examiner interpreted when there is at least one individual fail to board without cancel of their tickets or someone deboarding after boarding is the one failure to enter the predetermine area of the vehicle. In this scenario, examiner interpreted the threshold is equal or greater than one.).  
Regarding claim 6, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 2, further comprising sendinglocation (Sengupta et al. 20180082586 abstract; paragraph [0026]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0074]; [0087]; [0101]-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to receive one or more queries from the application server 110 for the retrieval of historical data and the travel history of the plurality of passengers (par. 39).  A passenger 410 associated with the mobile computing device 112A may transmit a request 412 to the application server 110 to inquire about passenger occupancy of the vehicle 104, on arrival at the second subsequent station 408. After receiving the request 412, the application server 110 may query the vehicle-computing device 102 installed in the vehicle 104 to retrieve information pertaining to the current location 404 of the vehicle 104. The one or more positional sensors in the vehicle-computing device 102 may detect the current location 404 of the vehicle 104 at a current time instant “10:00:00 a.m.” Thereafter, the vehicle-computing device 102 may transit the information pertaining to the current location 404 of the vehicle 104 to the application server 110. The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).).  
Regarding claim 7, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 6, further comprising: determining, by the at least one other server, a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the successive location (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0033]-[0038]; [0044]-[0045]; [0056]-[0059]; [0082]; [0090]; figures 1-21; Each of the automatic ticket gates 103 reads a noncontact IC card (or a mobile terminal having the same function) or a magnetic ticket so that a user 102 is allowed to enter or exit into or from a station. Information read by the automatic ticket gates 103 is transmitted via a network 109 to a data managing server group 106 managed by a railway operator and is accumulated as gate pass-through data. The gate pass-through data includes information indicating stations in which passengers entered to use trains, time when the passengers entered the stations, and stations from which the passengers exited, time when the passengers exited from the stations (par. 34). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains) (par. 44).).  
Regarding claim 8, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose The method according to claim 2, further comprising: displaying, by the server,  a result of the estimation(Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0044]-[0045]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; FIG. 18 is a diagram showing an example of a screen distributed by the information distributing server 113. A screen 1000 is to be distributed to the terminal 122 of the system operator 121 and the operation management center 126. The screen 1000 displays the numbers of passengers currently waiting for trains, a train schedule timetable, and the like (par. 85). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).  
Regarding claim 9, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 8, further comprising: displaying, by the at least one other server, the result of the estimation (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0033]-[0038]; [0043]-[0045]; [0047]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; In addition, a keyboard, a mouse, and the like may be connected to each of the servers. An input interface for receiving input from an operator, a display device, a printer, and the like may be connected to each of the servers. Each of the servers may include an output interface for outputting execution results of the program so that the operator can visually confirm the execution results of the program (par. 43). As show in the figure 1, the system comprise server 106; server 111; server 112 and server 113.).  
Regarding claim 10, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 8, wherein (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0043]-[0045]; [0056]-[0059]; [0075]-[0082]; [0090]; [0092]; figures 1-21; FIG. 12 is a diagram showing a data structure of the congestion threshold range information 157 stored in the data server 111. The congestion threshold range information 157 includes information of date types 311, time zones 312, names 313 of railway lines/directions, sections 314, reference values 315, congestion threshold ranges 316, and the like (par. 76). When “(the total number ΣK of passengers who wait for trains)−the reference value XO)>an upper limit of the congestion threshold range” is established, it is determined that a train is to be additionally operated in step 444, and a difference S (the total number ΣK of passengers who wait for trains)−the reference value XO−the upper limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 445). On the other hand, when “(the reference value XO−the total number ΣK of passengers waiting for trains)>an lower limit of the congestion threshold range” is established, it is determined that a train needs to be canceled (in step 446), and a difference S (the reference value XO−the total number ΣK of passengers waiting for trains−the lower limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 447). Specifically, it can be said that the difference S indicates that the total number ΣK of passengers who wait for trains is larger than an expected congestion degree (given as the upper limit of the congestion threshold range) or smaller than an emptiness degree (given as the lower limit of the congestion threshold range) (par. 79).  FIG. 14 is a diagram showing a data structure of the results 158, stored in the data server 111, of determining increases and reductions in the numbers of trains to be operated. The results 158 of determining increases and reductions in the numbers of trains to be operated include information of dates 321, time zones 322, names 323 of railway lines/directions, sections 324, determination results 325 acquired from the program 440 for determining an increase or reduction in the number of trains to be operated, differences 326, and the like (par. 80). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).  
Regarding claim 11, Ootsuka et al. teach An apparatus for adaptively estimating capacity of a predetermined area of a vehicle, the apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with at least one processor, cause the apparatus at least to: receive information relating to at least one individual who is positioned at an entrance to enter the predetermined area of the vehicle (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0044]-[0045]; [0082]; [0090]; figures 1-21; In the example, the number of users 102 of the station, railway lines to be used by the users 102, and the like are estimated based on information from the automatic ticket gates 103, the monitoring camera 104, and the access points 105 as described later (par. 38). Basic configurations of the servers are the same. Each of the servers is a computer including a network interface (I/F) 170, a processor (CPU) 171, a memory 172, and a storage unit 160…..The storage unit 160 is, for example, a large-capacity and nonvolatile storage device such as a magnetic storage device (HDD (Hard Disc Drive)), a flash memory (SSD (Solid State Drive)), or an optical drive and stores the program to be executed by the processor 171 and the data to be used upon the execution of the program. Multiple storage devices may be installed as the storage unit, and the program and the data may be distributed and stored in the multiple storage devices. (par. 42). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains). The data server 111 causes the received data to be stored in a data storage section (DB) 150 of a storage unit 160a. As shown in FIG. 2A, the data storage section 150 stores information 151 indicating numbers of passengers who wait for trains, information 152 indicating numbers of passengers on trains, train position information 153, train state information 154, travel demand information 155, master information 156 indicating structures of stations and railway lines, congestion threshold range information 157, results 158 of determining increases and reductions in the numbers of trains to be operated, and updated schedule information 159. Details of the data are described later (par. 44). It is considered that types of selectable indices are the number (measured value or predicted value) of passengers who wait for a train, a passenger capacity utilization rate, and the like, which are already stored in the data server 111 and can be counted from data such as the information 151 indicating the numbers of passengers who wait for trains and the information 152 indicating the numbers of passengers on trains (par. 90).).  
Ootsuka et al. do not explicitly teach determine if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimate the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle, wherein estimating the capacity of the predetermined area of the vehicle comprises: retrieve, by the server, historical data relevant to the vehicle at a first successive location that is located after the location and at a second successive location that is located after the first location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predict, by the server, a number of individuals leaving the predetermined area of the vehicle at the first and second successive locations in response to the historical data, and wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction 5Appln. No.: 16/627,876of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations.
Gaikwad teaches determine if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimate the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle (Gaikwad US 20110082714 abstract; paragraph [0009]; [0016]-[0018]; [0022]-[0029]; [0038]; [0041] figures 1-4; The detection of RFID tickets may be done either on an on-going basis during the train's route with the results being updated as passenger changes are detected as the passengers are boarding and deboarding as the train sits at a station. In some implementations the detection of RFID tickets may begin after the train pulls away from a source station, and/or may be performed either before or after every major station, or any combination of these points (par. 24).  In block 215 the RSMS (rail seat management system) verifies the vacant seats based on the final list prepared before the start of the journey, with additional information from the updated seat allocation and the information of passengers who did not board the train at the station they were supposed to board. (Some passengers may fail to board without canceling of their tickets.) The RSMS also uses information of passengers who deboard the train before their actual destination station for some reason, thus vacating their seat. As the RSMS system tracks and analyzes the seating availability, it may send the analysis report to the CRS (computerized reservation system) (par 27).).
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al. and Gaikwad by comprising the teaching of Gaikwad into the system of Ootsuka et al..  The motivation to combine these arts is to provide a number of passengers fail to board from Gaikwad reference into Ootsuka et al. reference so the system can display the available vacant seats to passengers.
The combination of Ootsuka et al. and Gaikwad do not explicitly teach wherein estimating the capacity of the predetermined area of the vehicle comprises: retrieve, by the server, historical data relevant to the vehicle at a first successive location that is located after the location and at a second successive location that is located after the first location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predict, by the server, a number of individuals leaving the predetermined area of the vehicle at the first and second successive locations in response to the historical data, and wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction 5Appln. No.: 16/627,876of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations.
Sengupta et al. teach wherein estimating the capacity of the predetermined area of the vehicle comprises: retrieve, by the server, historical data relevant to the vehicle at a first successive location that is located after the location and at a second successive location that is located after the first location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predict, by the server, a number of individuals leaving the predetermined area of the vehicle at the first and second successive locations in response to the historical data, and wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated based on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction 5Appln. No.: 16/627,876of the number of individuals leaving the predetermined area of the vehicle at the first and second successive locations (Sengupta et al. 20180082586 abstract; paragraph [0026]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0074]; [0087]; [0101]-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the application server 110 may be configured to determine a passenger alighting pattern at each of the plurality of stations along the route 106 of transit. In an embodiment, the application server 110 may be configured to determine the passenger alighting pattern based on the historical data. Thereafter, in an embodiment, the application server 110 may be configured to predict passenger occupancy of the vehicle 104 at the predicted arrival time instant at the second subsequent station. In an embodiment, the application server 110 may be configured to predict the passenger occupancy of the vehicle 104 at the predicted arrival time instant at the second subsequent station, based on at least the first passenger demand, the second passenger demand, and the passenger alighting pattern at the first subsequent station and the second subsequent station. In an embodiment, the application server 110 may be further configured to predict the passenger occupancy of the vehicle 104 at the predicted arrival time instant at the first subsequent station (par. 47.).  Prior to the prediction of the first travel time and the second travel time, the processor 202 may be configured to query the database server 108 for retrieving the historical data pertaining to the route 106. In an embodiment, the historical data may comprise information pertaining to the observed travel time of the vehicle 104 between the plurality of stations along the route 106, the count of passengers boarding the vehicle 104 at each of the plurality of stations, the count of passengers alighting the vehicle 104 at each of the plurality of stations, and the observed passenger demand for the vehicle 104 at each of the plurality of stations. Further, the historical data may comprise the past traffic information along the route 106 and the observed dwell time at each of the plurality of stations (par. 72).  According to the cited passages and figures, the system can predict passenger occupancy of the vehicle, the passenger demand at each station and the passenger alighting pattern at this pattern base on the historical data.  The system is also obtaining the number of passengers boarding the vehicle 104 at each station and the number of passengers alighting the vehicle 104 at each station. Since the system can provide the number of passengers boarding and the number of passengers alighting the vehicle therefore, it’s obviously to one of ordinary skill in the art to calculate the number of passenger occupancy of the vehicle at each station.).
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Ootsuka et al. and Gaikwad with Sengupta et al. by comprising the teaching of Sengupta et al. into the system of Ootsuka et al. and Gaikwad. The motivation to combine these arts is to provide a historical data from Sengupta et al. reference into Ootsuka et al. and Gaikwad reference so the system can easily predict the passenger demand at each station.
Regarding claim 12, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose The apparatus according to claim 11, wherein the at least one memory and the computer program code is further configured with the at least one processor to: retrieve historical data relevant to the vehicle at a successive location that is located after the location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predict a number of individuals leaving the predetermined area of the vehicle at the successive location in response to the historical data (Sengupta et al. 20180082586 abstract; paragraph [0026]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0074]; [0087]; [0101]-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to store historical data. In an embodiment, the historical data may comprise information pertaining to an observed travel time of the vehicle 104 among a plurality of stations along the route 106, a count of passengers boarding the vehicle 104 at each of the plurality of stations, a count of passengers alighting the vehicle 104 at each of the plurality of stations, and an observed passenger demand for the vehicle 104 at each of the plurality of stations. In an embodiment, the historical data may further comprise past traffic information along the route 106 and an observed dwell time at each of the plurality of stations (par. 38). The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).).  
Regarding claim 15, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 11, wherein the at least one memory and the computer program code is further configured with the at least one processor to: determine if a number of individuals who fail to enter the predetermined area of the vehicle is above a threshold value when it is determined that the at least one individual fails to enter the predetermined area of the vehicle (Gaikwad US 20110082714 abstract; paragraph [0009]; [0016]-[0018]; [0022]-[0029]; [0038]; [0041] figures 1-4; A Rail Seat Management System (RSMS) 105 is included on the train 101. The RSMS 105 is configured to collect data from RFID readers in each car to ascertain the number of passengers sitting in each car. For example, data of the passengers located in railcar 107 is collected by one or more RFID readers positioned within railcar 107, and then transmitted from railcar 107 to the RSMS 105. The RSMS 105 also communicates with CRS 103 to determine the number of seats sold on any particular leg of the train's route. This allows the system to track all passengers who have boarded train 101 at a particular stop in a very short time interval, hence saving the time and efforts of in-house rail staff. In this way the system not only dynamically allocates the rail seats in an effective manner, but also ensures that there aren't any intruders, since typically most of the seats would be allocated at any given time instance. The CRS 103 and RSMS 105 implement the identification, detection, updating and mapping of RFID tickets 113 with the dynamically allocated seat numbers. The system uses one or more display screens 109 to communicate seating allocation information. The system can also be adapted to other using other types of communication in addition to, or instead of, the display screens 109. For example, seating information can be sent using personalized messages directly to passengers, for example, to passengers holding wait-listed tickets. The messages may be sent by any of several know means of communications such as messages to a passenger's cell phone containing an updated seating arrangement (par. 17). The detection of RFID tickets may be done either on an on-going basis during the train's route with the results being updated as passenger changes are detected as the passengers are boarding and deboarding as the train sits at a station. In some implementations the detection of RFID tickets may begin after the train pulls away from a source station, and/or may be performed either before or after every major station, or any combination of these points (par. 24).  In block 215 the RSMS (rail seat management system) verifies the vacant seats based on the final list prepared before the start of the journey, with additional information from the updated seat allocation and the information of passengers who did not board the train at the station they were supposed to board. (Some passengers may fail to board without canceling of their tickets.) The RSMS also uses information of passengers who deboard the train before their actual destination station for some reason, thus vacating their seat. As the RSMS system tracks and analyzes the seating availability, it may send the analysis report to the CRS (computerized reservation system) (par 27).  According to the cited passages and figures, the rail seat management system (RSMS) and computerized reservation system (CRS) in communication for determine the number of seats sold.  The RSMS system perform the analyze seat location to determine any vacant seat and update the seat status.  Examiner interpreted when there is at least one individual fail to board without cancel of their tickets or someone deboarding after boarding is the one failure to enter the predetermine area of the vehicle. In this scenario, examiner interpreted the threshold is equal or greater than one.).  
Regarding claim 16, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 12, wherein the at least one memory and the computer program code is further configured with the at least one processor to: senda result of the estimation step to at least one other server that is operationally coupled to the server, the at least one other server being configured to estimate capacity of the predetermined area of the vehicle at least one other successive location that is located after the location (Sengupta et al. 20180082586 abstract; paragraph [0026]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0074]; [0087]; [0101]-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to receive one or more queries from the application server 110 for the retrieval of historical data and the travel history of the plurality of passengers (par. 39).  A passenger 410 associated with the mobile computing device 112A may transmit a request 412 to the application server 110 to inquire about passenger occupancy of the vehicle 104, on arrival at the second subsequent station 408. After receiving the request 412, the application server 110 may query the vehicle-computing device 102 installed in the vehicle 104 to retrieve information pertaining to the current location 404 of the vehicle 104. The one or more positional sensors in the vehicle-computing device 102 may detect the current location 404 of the vehicle 104 at a current time instant “10:00:00 a.m.” Thereafter, the vehicle-computing device 102 may transit the information pertaining to the current location 404 of the vehicle 104 to the application server 110. The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).).
Regarding claim 17, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 16, wherein the at least one memory and the computer program code is further configured with the at least one processor to: determine a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the at least one other successive location (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0033]-[0038]; [0042]; [0044]-[0045]; [0056]-[0059]; [0082]; [0090]; figures 1-21; Each of the automatic ticket gates 103 reads a noncontact IC card (or a mobile terminal having the same function) or a magnetic ticket so that a user 102 is allowed to enter or exit into or from a station. Information read by the automatic ticket gates 103 is transmitted via a network 109 to a data managing server group 106 managed by a railway operator and is accumulated as gate pass-through data. The gate pass-through data includes information indicating stations in which passengers entered to use trains, time when the passengers entered the stations, and stations from which the passengers exited, time when the passengers exited from the stations (par. 34).  
Regarding claim 18, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 12, wherein the at least one memory and the computer program code is further configured with the at least one processor to: displaying(Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0044]-[0045]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; FIG. 18 is a diagram showing an example of a screen distributed by the information distributing server 113. A screen 1000 is to be distributed to the terminal 122 of the system operator 121 and the operation management center 126. The screen 1000 displays the numbers of passengers currently waiting for trains, a train schedule timetable, and the like (par. 85). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).  
Regarding claim 19, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 16, wherein the at least one memory and the computer program code is further configured with the at least one processor to: send the result of the estimation to the at least one other server (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0043]-[0045]; [0047]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; In addition, a keyboard, a mouse, and the like may be connected to each of the servers. An input interface for receiving input from an operator, a display device, a printer, and the like may be connected to each of the servers. Each of the servers may include an output interface for outputting execution results of the program so that the operator can visually confirm the execution results of the program (par. 43). As show in the figure 1, the system comprise server 106; server 111; server 112 and server 113.).  
Regarding claim 20, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 18, wherein the at least one memory and the computer program code is further configured with the at least one processor to: determine if the result of the estimation is above a predetermined value; and display the result of the estimation in a predetermined format when it is determined that the result of the estimation is above the predetermined value (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0043]-[0045]; [0056]-[0059]; [0075]-[0082]; [0090]; [0092]; figures 1-21; FIG. 12 is a diagram showing a data structure of the congestion threshold range information 157 stored in the data server 111. The congestion threshold range information 157 includes information of date types 311, time zones 312, names 313 of railway lines/directions, sections 314, reference values 315, congestion threshold ranges 316, and the like (par. 76). When “(the total number ΣK of passengers who wait for trains)−the reference value XO)>an upper limit of the congestion threshold range” is established, it is determined that a train is to be additionally operated in step 444, and a difference S (the total number ΣK of passengers who wait for trains)−the reference value XO−the upper limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 445). On the other hand, when “(the reference value XO−the total number ΣK of passengers waiting for trains)>an lower limit of the congestion threshold range” is established, it is determined that a train needs to be canceled (in step 446), and a difference S (the reference value XO−the total number ΣK of passengers waiting for trains−the lower limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 447). Specifically, it can be said that the difference S indicates that the total number ΣK of passengers who wait for trains is larger than an expected congestion degree (given as the upper limit of the congestion threshold range) or smaller than an emptiness degree (given as the lower limit of the congestion threshold range) (par. 79).  FIG. 14 is a diagram showing a data structure of the results 158, stored in the data server 111, of determining increases and reductions in the numbers of trains to be operated. The results 158 of determining increases and reductions in the numbers of trains to be operated include information of dates 321, time zones 322, names 323 of railway lines/directions, sections 324, determination results 325 acquired from the program 440 for determining an increase or reduction in the number of trains to be operated, differences 326, and the like (par. 80). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).
Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 20190228358, in view of Gaikwad US 20110082714, in view of Sengupta et al. 20180082586 and further in view of Noboru et al. JP 2014054899.
Regarding claim 4, Ootsuka et al., Gaikwad and Sengupta et al. teach all the limitation in the claim 1.
However, Ootsuka et al., Gaikwad and Sengupta et al. teach a camera for monitor boarding and alighting but Ootsuka et al., Gaikwad and Sengupta et al. do not explicitly teach the method according to claim 1, wherein 
Noboru et al. teach the method according to claim 1, wherein (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger do not board the train when the door closing is the number of passenger’s failure to board the train.).  
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al., Gaikwad and Sengupta et al. with Noboru et al. by comprising the teaching of Noboru et al. into the method of Ootsuka et al., Gaikwad and Sengupta et al..  The motivation to combine these arts is to provide a photographing device and a calculation unit from Noboru et al. reference into Ootsuka et al., Gaikwad and Sengupta et al. reference so the system can easily predict the number of passengers on the train base on the number of passengers getting on and off the train.
Regarding claim 13, the combination of Ootsuka et al., Gaikwad, Sengupta et al. and Noboru et al. disclose the apparatus according to claim 12, wherein the at least one memory and the computer program code is further configured with the at least one processor to: estimate the capacity of the predetermined area of the vehicle at the successive location in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the successive location (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger get off the train when the door opening is the number of passenger’s leaving the train.).  
Regarding claim 14, the combination of Ootsuka et al., Gaikwad, Sengupta et al. and Noboru et al. disclose the apparatus according to claim 11, wherein the at least one memory and the computer program code is further configured with the at least one processor to: receive information indicating that the entrance to enter the predetermined area of the vehicle is closing, wherein the determination if the at least one individual fails to enter the predetermined area of the vehicle is performed in response to the receipt of the information indicating that the entrance to enter the predetermined area of the vehicle is closing (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger do not board the train when the door closing is the number of passenger’s failure to board the train.).  
Response to Arguments
Applicant's arguments filed on 06/21/2022 have been fully considered but they are not persuasive. In the remark applicant argues in substance:
Applicant argument: Applicant argues that Ootsuka et al., Gaikwad and Sengupta et al. failed to teach or suggested “wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated base on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction of the number individuals leaving the predetermine area of the vehicle at the first and second successive locations”.
Examiner response: Examiner respectfully submit that Ootsuka et al., Gaikwad and Sengupta et al.   do teach or suggested “wherein the capacity of the predetermined area of the vehicle at the second successive location is estimated base on a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the first successive location in response to the prediction of the number individuals leaving the predetermine area of the vehicle at the first and second successive locations” (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0033]-[0038]; [0044]-[0045]; [0053]-[0060]; [0082]; [0090]-[0092]; figures 1-21; The gate pass-through data includes information indicating stations in which passengers entered to use trains, time when the passengers entered the stations, and stations from which the passengers exited, time when the passengers exited from the stations (par. 34). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains) (par. 44).  The travel demand information 155 is calculated by using the ticket gate pass-through data to count the numbers of users who entered a station A in a certain predetermined time zone and got off trains at stations. The figure indicates that, among passengers who entered the station S01 in a time zone from 7 o'clock to 7 o'clock 15 minutes, the number of passengers who exited from the station S02 is 20 and the number of passengers who exited from the station S03 is 30. The travel demand information 155 may be automatically updated at predetermined time intervals (of, for example, several seconds, several minutes, or the like) or may be updated when the data server 111 newly receives the ticket gate pass-through data (par. 59). According to the cited passages and figures, examiner interpreted the device 103 and 104 within the station count the number of passengers that pass or exit through a ticket gates 103 and transmit to the data server 111 for acquired the number of passengers as the station is same as the number of passengers at a first successive location. Examiner interpreted the number of passengers on train indicate by the train management system 133 as the capacity of passenger on the predetermine area on the train.  Also, the device 103 and 104 are install at each station of the train therefore, examiner interpreted a second successive location is same as another station for example station 1, station 2, station 3 and so on…. or station A, station B, station C and so on…Examiner interpreted the data store in the storage unit at the server can be treat as a historical data.  The data server 111 keep update the number of passenger periodic and the train management system 133 can indicate the number of passengers on the train. Therefore, the number of passengers on the train can easily obtain from the train management system 133 and the number of passengers at each station can easily obtain from the data server 111.); (Sengupta et al. 20180082586 abstract; paragraph [0026]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0074]; [0087]; [0101]-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the application server 110 may be configured to determine a passenger alighting pattern at each of the plurality of stations along the route 106 of transit. In an embodiment, the application server 110 may be configured to determine the passenger alighting pattern based on the historical data. Thereafter, in an embodiment, the application server 110 may be configured to predict passenger occupancy of the vehicle 104 at the predicted arrival time instant at the second subsequent station. In an embodiment, the application server 110 may be configured to predict the passenger occupancy of the vehicle 104 at the predicted arrival time instant at the second subsequent station, based on at least the first passenger demand, the second passenger demand, and the passenger alighting pattern at the first subsequent station and the second subsequent station. In an embodiment, the application server 110 may be further configured to predict the passenger occupancy of the vehicle 104 at the predicted arrival time instant at the first subsequent station (par. 47.).  Prior to the prediction of the first travel time and the second travel time, the processor 202 may be configured to query the database server 108 for retrieving the historical data pertaining to the route 106. In an embodiment, the historical data may comprise information pertaining to the observed travel time of the vehicle 104 between the plurality of stations along the route 106, the count of passengers boarding the vehicle 104 at each of the plurality of stations, the count of passengers alighting the vehicle 104 at each of the plurality of stations, and the observed passenger demand for the vehicle 104 at each of the plurality of stations. Further, the historical data may comprise the past traffic information along the route 106 and the observed dwell time at each of the plurality of stations (par. 72).  According to the cited passages and figures, the system can predict passenger occupancy of the vehicle, the passenger demand at each station and the passenger alighting pattern at this pattern base on the historical data.  The system is also obtaining the number of passengers boarding the vehicle 104 at each station and the number of passengers alighting the vehicle 104 at each station. Since the system can provide the number of passengers boarding and the number of passengers alighting the vehicle therefore, it’s obviously to one of ordinary skill in the art to calculate the number of passenger occupancy of the vehicle at each station.). According to the cited passages and figures, Ootsuka et al. reference clearly teach device 103 and 104 at each station for counting a number of passengers enter or exit the station and transmit the information to the server 106 and 111.  The train information management system 133 can indicate the number of people on the train.  Since each of device 103 and 104 install at each station and each train include the train information management system 133. Sengupta et al. reference teach the server obtain the number of passengers boarding the vehicle at each station and the number of passengers alighting the vehicle at each station.  Since the cite passages and figure above teach all the limitation therefore, it’s obviously for one of ordinary skill in the art to derive the number of passengers at each station and number of passengers on the train. Because arts of record still read on the claim invention, the rejection is stand.  Please see above rejection.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683